 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   EDWARD A., an Individual,                    Case No.: 8:18-00596 ADS

12                       Plaintiff,

13                       v.
                                                  MEMORANDUM OPINION AND ORDER
14   ANDREW M.     SAUL1,   Commissioner of
     Social Security,
15
                         Defendant.
16

17   I.     INTRODUCTION

18          Plaintiff Edward A.2 (“Plaintiff”) challenges the Defendant Commissioner of

19   Social Security’s (hereinafter “Commissioner” or “Defendant”) denial of his applications

20

21   1 The Complaint, and thus the docket caption, do not name the Commissioner. The
     parties list Nancy A. Berryhill as the Acting Commissioner in the Joint Submission. On
22
     June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).
23   2 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil

     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
24
     Administration and Case Management of the Judicial Conference of the United States.


                                                -1-
 1   for a period of disability and disability insurance benefits (“DIB”), and supplemental

 2   security income (“SSI”). Plaintiff contends that the Administrative Law Judge (“ALJ”)

 3   improperly rejected his testimony concerning pain, symptoms, and level of limitation.

 4   For the reasons stated below, the decision of the Commissioner is affirmed, and this

 5   matter is dismissed with prejudice.3

 6   II.    FACTS RELEVANT TO THE APPEAL

 7          A review of the entire record reflects certain uncontested facts relevant to this

8    appeal. Prior to filing his applications for social security benefits in August of 2014,

 9   Plaintiff last worked on May 1, 2009, his alleged disability onset date. (Administrative

10   Record “AR” 257). Plaintiff’s applications allege disability based on “leg cramps,

11   anemia, asthma, acerflex, anxiety and bloodpressure.” (AR 303, 307). Plaintiff’s

12   earning records and testimony evidence that he last worked in shipping and receiving in

13   May of 2009, earning reported income of approximately $4,300 for that calendar year.

14   (AR 258, 400). Plaintiff testified that he only worked at the 2009 job for a short period

15   of time and then was let go when he got sick and missed a few days of work. (AR 258).

16   Plaintiff’s earning records and testimony also evidence that he did not work and had no

17   reported income for the years 2006 thru 2008. (AR 258, 400). The last years of

18   reported substantial gainful earnings, approximately $20,000, are 2001 and 2002. (AR

19   258, 400). Plaintiff’s reported earnings were less than $1000 for 2003, less than $4000

20   for 2005 and $0 for the years 2004 and 2006. (AR 400). Plaintiff testified that he did

21

22

23   3The parties filed consents to proceed before the undersigned United States Magistrate
     Judge, pursuant to 28 U.S.C. § 636(c), including for entry of final Judgment.
24
     [Docket(“Dkt.”) Nos. 12, 15].


                                                  -2-
 1   handyman work intermittently between jobs (AR 259), however, none of this appears to

 2   have been reported income.

 3          When asked by the ALJ as to the primary reason he cannot work, Plaintiff

 4   testified that it is because he cannot tolerate the pain. (AR 260). He stated that he

 5   cannot sit or stand for long periods and that he cannot function on the medication he

 6   takes. (AR 260). Plaintiff emphasized that his leg cramps are particularly problematic

 7   for him. (AR 260-64). Other than his pain medication, however, Plaintiff testified that

8    he is undergoing no treatment for his disabling conditions, although in the past he has

 9   undergone physical therapy, trigger point injections, pain management, exercise, ice

10   therapy, bed rest, massage and acupuncture. (AR 261-63). Plaintiff did not dispute

11   evidence referenced at the hearing that his August 2014 medical records indicate that he

12   was discharged from physical therapy because he did not show up for his appointments.

13   (AR 262). Plaintiff testified that he has anxiety, however, he also testified that he has

14   undergone no specific mental health treatment. (AR 262-63).

15          Despite having no evidence of significant employment since 2002, Plaintiff

16   produced no medical records prior to 2010. (AR 254). Plaintiff testified that his major

17   complaint of leg cramps began about nine years ago and that he initially got them once a

18   year and then they progressed to every six months, and then every month and at the

19   time of the hearing he stated he gets leg cramps about once a week. (AR 264).

20          Plaintiff testified that in the last seven years since he has not been working, he

21   has been living with his parents and, at times, going to school. (AR 266-67). Plaintiff

22   testified that he attended classes from about 2013 thru 2015 at Cypress Community

23   College in an auto body program. (AR 267-68). He stated he completed about four or

24   five semesters of credits and then he stopped attending because of his pain. (AR 267).



                                                 -3-
 1   Plaintiff also testified that he has had a girlfriend as recently as a year and a half prior

 2   and would do things like go to dinner and the movies with his girlfriend, but that he no

 3   longer does as he has no money. (AR 269). Plaintiff completed a function report in

 4   September 2014 wherein he stated that his days consisted of doing homework, some

 5   housework including laundry and cooking, taking care of his dogs, going to school and

 6   to the gym. (AR 437). Plaintiff reported no problems with socializing and interacting

 7   with family and others. (AR 436-44). At the September 2016 ALJ hearing, Plaintiff

8    testified that he helps with household chores when he physically can and that he walks a

 9   few blocks for exercise. (AR 270).

10   III.   PROCEEDINGS BELOW

11          A. Procedural History

12          Plaintiff protectively filed his applications for DIB and SSI on July 25, 2014,

13   alleging disability beginning May 1, 2009. (AR 388-89, 390-99). Plaintiff’s claims were

14   denied initially on September 15, 2014 (AR 303-06, 307-10), and upon reconsideration

15   on December 19, 2014 (AR 313-17). A hearing was held before ALJ John W.

16   Wojciechowski on September 29, 2016. (AR 250-75). Plaintiff, represented by counsel,

17   appeared and testified at the hearing, as did a vocational expert, Luis O. Mas. (Id.)

18          On December 14, 2016, the ALJ found that Plaintiff was “not disabled” within the

19   meaning of the Social Security Act.4 (AR 31-44). The ALJ’s decision became the

20   Commissioner’s final decision when the Appeals Council denied Plaintiff’s request for

21

22
     4Persons are “disabled” for purposes of receiving Social Security benefits if they are
23
     unable to engage in any substantial gainful activity owing to a physical or mental
     impairment expected to result in death, or which has lasted or is expected to last for a
24
     continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A).


                                                   -4-
 1   review on March 19, 2018. (AR 1-7). Plaintiff then filed this action in District Court on

 2   April 11, 2018, challenging the ALJ’s decision. [Dkt. No. 1].

 3          B. Summary of ALJ Decision After Hearing

 4          In the decision (AR 31-44), the ALJ followed the required five-step sequential

 5   evaluation process to assess whether Plaintiff was disabled under the Social Security

 6   Act.5 20 C.F.R. §§ 404.1520(a) and 416.920(a). At step one, the ALJ found that

 7   Plaintiff had not been engaged in substantial gainful activity since May 1, 2009, the

8    alleged onset date. (AR 36). At step two, the ALJ found that Plaintiff had the following

 9   severe impairments: (a) bilateral leg cramps; (b) myofascial pain syndrome; and

10   (c) asthma. (Id.).

11          At step three, the ALJ found that Plaintiff “does not have an impairment or

12   combination of impairments that meets or medically equals the severity of one of the

13   listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),

14   404.1525, 404.1526, 416.920(d), 416.925 and 416.926).” (AR 38). The ALJ then found

15   that Plaintiff had the Residual Functional Capacity (“RFC”)6 “to perform the following:

16   occasionally lift and/or carry 20 pounds; frequently lift and/or carry 10 pounds; stand

17
     5 The ALJ follows a five-step sequential evaluation process to assess whether a claimant
18
     is disabled: Step one: Is the claimant engaging in substantial gainful activity? If so, the
     claimant is found not disabled. If not, proceed to step two. Step two: Does the claimant
19
     have a “severe” impairment? If so, proceed to step three. If not, then a finding of not
     disabled is appropriate. Step three: Does the claimant’s impairment or combination of
20
     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1?
     If so, the claimant is automatically determined disabled. If not, proceed to step four.
21
     Step four: Is the claimant capable of performing his past work? If so, the claimant is not
     disabled. If not, proceed to step five. Step five: Does the claimant have the residual
22
     functional capacity to perform any other work? If so, the claimant is not disabled. If
     not, the claimant is disabled. Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995)
23
     (citing 20 C.F.R. §404.1520).
     6 An RFC is what a claimant can still do despite existing exertional and nonexertional
24
     limitations. See 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).


                                                 -5-
 1   and/or walk for 6 hours in an 8-hour workday; sit for 6 hours in an 8-hour workday;

 2   frequently climb, balance, stoop, kneel, crawl, and crouch; never use ladders, ropes or

 3   scaffolds; and avoid concentrated exposures in the workplace to fumes and other

 4   pulmonary irritants.” (AR 38).

 5          At step four, based on Plaintiff’s RFC and the vocational expert’s testimony, the

 6   ALJ found that Plaintiff could not perform his past relevant work as a shipping clerk.

 7   (AR 42). At step five, considering Plaintiff’s age, education, work experience, RFC and

8    the vocational expert’s testimony, the ALJ found that there “are jobs that exist in

 9   significant numbers in the national economy that [Plaintiff] can perform” such as: gate

10   attendant, mail sorter, and cashier. (AR 42-43). Accordingly, the ALJ determined that

11   Plaintiff had not been under a disability, as defined in the Social Security Act, from May

12   1, 2009, through the date of the decision, December 14, 2016. (AR 43).

13   IV.    ANALYSIS

14          A. Issue on Appeal

15          Plaintiff raises one issue for review: “whether the ALJ properly rejected

16   [Petitioner’s] testimony concerning pain, symptoms, and level of limitation.” [Dkt. No.

17   29 (Joint Submission), 4].

18          B. Standard of Review

19          A United States District Court may review the Commissioner’s decision to deny

20   benefits pursuant to 42 U.S.C. § 405(g). The District Court is not a trier of the facts but

21   is confined to ascertaining by the record before it if the Commissioner’s decision is

22   based upon substantial evidence. Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

23   (District Court’s review is limited to only grounds relied upon by ALJ) (citing Connett v.

24   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). A court must affirm an ALJ’s findings of



                                                 -6-
 1   fact if they are supported by substantial evidence and if the proper legal standards were

 2   applied. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). An ALJ can satisfy

 3   the substantial evidence requirement “by setting out a detailed and thorough summary

 4   of the facts and conflicting clinical evidence, stating his interpretation thereof, and

 5   making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation

 6   omitted).

 7          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a specific

8    quantum of supporting evidence. Rather, a court must consider the record as a whole,

 9   weighing both evidence that supports and evidence that detracts from the Secretary’s

10   conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001) (citations and

11   internal quotation marks omitted). “‘Where evidence is susceptible to more than one

12   rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc.

13   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart, 400 F.3d 676, 679

14   (9th Cir. 2005)); see Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (“If

15   the evidence can support either affirming or reversing the ALJ’s conclusion, we may not

16   substitute our judgment for that of the ALJ.”). However, the Court may review only “the

17   reasons provided by the ALJ in the disability determination and may not affirm the ALJ

18   on a ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

19   2007) (citation omitted).

20          Lastly, even if an ALJ errs, the decision will be affirmed where such error is

21   harmless, that is, if it is “inconsequential to the ultimate nondisability determination,”

22   or if “the agency’s path may reasonably be discerned, even if the agency explains its

23   decision with less than ideal clarity.” Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th

24   Cir. 2015) (citation omitted); Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).



                                                  -7-
 1          C. Whether the ALJ Properly Evaluated Plaintiff’s Testimony

 2          Plaintiff asserts that the ALJ improperly rejected his subjective complaints

 3   concerning pain, symptoms, and level of limitation. Defendant contends that the ALJ

 4   appropriately found Plaintiff’s symptoms and limitations allegations not fully supported

 5   by the record.

 6                 1. Legal Standard for Evaluating Claimant’s Testimony

 7          A claimant carries the burden of producing objective medical evidence of his or

8    her impairments and showing that the impairments could reasonably be expected to

 9   produce some degree of the alleged symptoms. Benton ex rel. Benton v. Barnhart, 331

10   F.3d 1030, 1040 (9th Cir. 2003). Once the claimant meets that burden, medical

11   findings are not required to support the alleged severity of pain. Bunnell v. Sullivan,

12   947 F.2d 341, 345 (9th Cir. 1991) (en banc); see also Light v. Soc. Sec. Admin., 119 F.3d

13   789, 792 (9th Cir. 1997) (“claimant need not present clinical or diagnostic evidence to

14   support the severity of his pain”) (citation omitted)). Defendant does not contest, and

15   thus appears to concede, that Plaintiff carried his burden of producing objective medical

16   evidence of his impairments and showing that the impairments could reasonably be

17   expected to produce some degree of the alleged symptoms.

18          Once a claimant has met the burden of producing objective medical evidence, an

19   ALJ can reject the claimant’s subjective complaint “only upon (1) finding evidence of

20   malingering, or (2) expressing clear and convincing reasons for doing so.” Benton, 331

21   F.3d at 1040; see also Social Security Ruling (SSR) 16-3p (findings “must contain

22   specific reasons for the weight given to the individual’s symptoms, be consistent with

23   and supported by the evidence, and be clearly articulated so the individual and any

24   subsequent reviewer can assess how the adjudicator evaluated the individual’s



                                                 -8-
 1   symptoms”). To discredit a claimant's symptom testimony when the claimant has

 2   provided objective medical evidence of the impairments which might reasonably

 3   produce the symptoms or pain alleged and there is no evidence of malingering, the ALJ

 4   “may reject the claimant’s testimony about the severity of those symptoms only by

 5   providing specific, clear and convincing reasons for doing so.” Brown-Hunter, 806 F.3d

 6   at 489 (“we require the ALJ to specify which testimony she finds not credible, and then

 7   provide clear and convincing reasons, supported by evidence in the record, to support

8    that credibility determination”); Laborin v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017).

 9            The ALJ may consider at least the following factors when weighing the claimant’s

10   credibility: (1) his or her reputation for truthfulness; (2) inconsistencies either in the

11   claimant’s testimony or between the claimant’s testimony and his or her conduct; (3) his

12   or her daily activities; (4) his or her work record; and (5) testimony from physicians and

13   third parties concerning the nature, severity, and effect of the symptoms of which she

14   complains. Thomas, 278 F.3d at 958-59 (citing Light, 119 F.3d at 792). “If the ALJ’s

15   credibility finding is supported by substantial evidence in the record, [the court] may

16   not engage in second-guessing.” Id. at 959 (citing Morgan v. Apfel, 169 F.3d 595, 600

17   (9th Cir. 1999)).

18                   2. The ALJ provided Clear and Convincing Reasons Supported by
                        Substantial Evidence
19

20            Having carefully reviewed the record, the Court finds that the ALJ provided

21   specific, clear and convincing reasons for discounting Plaintiff’s subjective complaints.7

22   The ALJ found that Plaintiff’s subjective complaints were not consistent with the

23

24   7   The ALJ did not make a finding of malingering in his opinion. (AR 31-44).


                                                  -9-
 1   evidence of record, Plaintiff’s sporadic work history and Plaintiff’s normal level of daily

 2   living and interaction. (AR 38-42).

 3          Important to note, the ALJ did not entirely reject Plaintiff’s testimony concerning

 4   his pain, symptoms, and level of limitation. Rather, the ALJ stated that “[t]he evidence

 5   of record does not fully support the claimant’s allegations.” (AR 39) (emphasis added).

 6              After careful consideration of the evidence, the undersigned finds that
                the claimant’s medically determinable impairments could reasonably
 7              be expected to cause the alleged symptoms; however, the claimant’s and
                his friends’ statements concerning the intensity, persistence and
8               limiting effects of these symptoms are not entirely consistent with the
                medical evidence and other evidence in the record for the reasons
 9              explained in this decision.

10   (AR 41). Indeed, the ALJ took Plaintiff’s severe impairments and reported symptoms

11   into consideration when he assessed Plaintiff with an RFC for light work only, with

12   additional limitations given for his asthma condition. (AR 38, 43).

13          The ALJ did a thorough review of Plaintiff’s medical records and found that they

14   did not fully support Plaintiff’s allegations. The ALJ noted and cited to medical records

15   from 2010 through 2013 evidencing that Plaintiff had been evaluated and treated for

16   Barrett’s esophagus, anemia, GERD, hiatal hernia and diabetes mellitus. (AR 36). The

17   ALJ found that these conditions were nonsevere as they were being managed medically,

18   were amenable to proper control and no aggressive treatment was recommended for

19   them. Id. Medical records from 2014 thru 2016 were detailed by the ALJ and noted to

20   contain only normal findings that were not consistent with one claiming to be disabled.

21   (AR 39-41). “The claimant has not generally received the type of medical treatment one

22   would expect for a totally disabled individual.” (AR 41). The ALJ made note of the fact

23   that there were significant gaps in the treatment history, relatively infrequent trips to

24   the doctor for the allegedly disabling impairments and that the majority of the treatment



                                                 -10-
 1   has been essentially routine and/or conservative in nature.8 (AR 41). See Parra v.

 2   Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (finding that proof of “conservative treatment

 3   is sufficient to discount a claimant's testimony regarding severity of an impairment”);

 4   Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (finding that an ALJ can rely on a

 5   physician’s failure “ to prescribe… any serious medical treatment for [a claimant’s]

 6   supposedly excruciating pain”). Although Plaintiff asks what further treatment was

 7   possible, Plaintiff provides no evidence to support this rhetorical argument, essentially

8    failing to recognize the burden to establish disability rests on him.

 9          The ALJ also noted that Plaintiff’s sporadic work history undermined his

10   testimony: “[a] review of [Plaintiff’s] work history shows that the claimant worked only

11   sporadically prior to the alleged disability onset date, which raises a question as to

12   whether the [Plaintiff’s] continuing unemployment is actually due to medical

13   impairments.” (AR 41). As detailed above, Plaintiff’s work history was sporadic at best

14   (often non-existent) long before he reported disabling symptoms. It was proper for the

15   ALJ to raise this concern when assessing the credibility of Plaintiff’s testimony. See

16   Thomas, 278 F.3d at 958-59 (an ALJ may consider a claimant’s work record when

17   weighing his credibility). Plaintiff contends that the Ninth Circuit in Delegans v. Colvin,

18
     8 The ALJ was specific to state that the treatment Plaintiff received was essentially
19
     routine and/or conservative in nature – “other than injections” and noted that Plaintiff’s
     use of medications did not suggest more limiting impairments than those found. (AR
20
     41). See Garrison v. Colvin, 759 F.3d 995, 1015 n.20 (9th Cir. 2014) (expressing “doubt
     that epidural steroid shots to the neck and lower back qualify as ‘conservative’ medical
21
     treatment”). Plaintiff has made no argument nor presented any evidence that any
     doctor prescribed treatment modalities for his physical conditions that fall outside the
22
     realm of conservative care, other than as noted by the ALJ. The ALJ thus properly
     relied on the doctors’ failure to prescribe any aggressive treatment of Plaintiff’s physical
23
     conditions, other than the exception noted, as a basis for finding that his pain and
     symptom testimony was not credible. Meanel, 172 F.3d at 1114.
24



                                                 -11-
 1   584 Fed.App. 328 (9th Cir. 2014) held that “statements about work history were of

 2   limited relevance because they involved time periods predating alleged onset date.”

 3   [Dkt. No. 29, p. 11 (citing 584 Fed.App. at 330)]. The Delegans case, however, involved

 4   a different issue related to a claimant’s “work history.” Here, the ALJ was questioning

 5   Plaintiff’s credibility, specifically whether his continued unemployment was actually due

 6   to medical impairments, based on Plaintiff’s very sporadic work history, relating back

 7   long before his alleged onset date. In Delegans, the issue was whether the claimant’s

8    statements about his limitations and work history were relevant, given that the

 9   statements predated the onset date of disability. Credibility of medical complaints due

10   to historically marginal work history was not at play in Delegans and thus this case is

11   not applicable here.

12          The ALJ also found that Plaintiff’s “somewhat normal level of daily activity and

13   interaction”, undermine his testimony. (AR 41) (noting pet care, homework, some

14   housework, preparing meals, laundry, using a computer, television and movies, using

15   public transportation, going out alone, shopping, spending time with others, going out

16   to eat, going to stores and movies, and going to school). An ALJ is permitted to consider

17   daily living activities in his credibility analysis. See 20 C.F.R. § 404.1529(c)(3) (daily

18   activities are a relevant factor which will be considered in evaluating symptoms); see

19   also Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009) (“In

20   reaching a credibility determination, an ALJ may weigh inconsistencies between the

21   claimant’s testimony and his or her conduct, daily activities, and work record, among

22   other factors”). The ALJ also noted that “[s]ome of the physical and mental abilities and

23   social interactions required in order to perform these activities are the same as those

24   necessary for obtaining and maintaining employment.” (AR 41). Although Plaintiff



                                                  -12-
 1   takes issue with this, an ALJ is permitted to consider daily living activities in her

 2   credibility analysis. See Burch, 400 F.3d at 681. Daily activities may be considered to

 3   show that Plaintiff exaggerated her symptoms. See Valentine v. Astrue, 574 F.3d 685,

 4   694 (9th Cir. 2009) (ALJ properly recognized that daily activities “did not suggest

 5   [claimant] could return to his old job” but “did suggest that [claimant’s] later claims

 6   about the severity of his limitations were exaggerated.”).

 7          Based on these clear, convincing and specific reasons for partially rejecting

8    Plaintiff’s pain and limitations testimony and the substantial evidence to support his

 9   determination, the Court concludes that the ALJ did not commit error in discounting

10   Plaintiff’s testimony.

11   V.     CONCLUSION

12          For the reasons stated above, the decision of the Social Security Commissioner is

13   AFFIRMED, and the action is DISMISSED with prejudice. Judgment shall be entered

14   accordingly.

15

16   DATE: March 10, 2020

17
                                               /s/ Autumn D. Spaeth
18                                       THE HONORABLE AUTUMN D. SPAETH
                                         United States Magistrate Judge
19

20

21

22

23

24



                                                 -13-
